Case 9:18-cv-81258-DMM Document 83 Entered on FLSD Docket 03/19/2019 Page 1 of 23




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION

                         CASE NO. 18-CV-81258-MIDDLEBROOKS/BRANNON

    JUDITH MARILYN DONOFF
    on behalf of herself and all others
    similarly situated,

           Plaintiffs,                                   CLASS ACTION

    vs.

    DELTA AIR LINES, INC.

          Defendant.
    __________________________/

          MOTION FOR EXTENSION OF TIME FOR DELTA AIR LINES, INC. TO
           RESPOND TO PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

          Defendant Delta Air Lines, Inc. (“Delta”), pursuant to Federal Rule of Civil Procedure

   6(b), respectfully requests that the Court extend the current deadline for Delta to respond to

   Plaintiffs’ forthcoming motion for class certification by two (2) weeks, through and including

   April 23, 2019. As demonstrated below, there is good cause to grant an extension and doing so

   will not affect any other existing case deadlines.

                                             ARGUMENT

          This Court has the discretion to extend the deadline for Delta to respond to Plaintiffs’

   forthcoming motion for class certification. Ware v. Pine State Mortg. Corp., No. 18-11629, 2018

   WL 5733210, at *2 (11th Cir. Oct. 31, 2018) (“When an act may or must be done within a

   specified time, the court may, for good case, extend the time.”) (citing Fed. R. Civ. P. 6(b)).

          Good cause exists here for the Court to order a brief, two-week extension of Delta’s

   deadline to respond to Plaintiffs’ forthcoming class certification motion—currently set for April
Case 9:18-cv-81258-DMM Document 83 Entered on FLSD Docket 03/19/2019 Page 2 of 23



   9, 2019 pursuant to the Court’s Order entered on March 8, 2019 and Local Rule 7.1(c). ECF No.

   76. Delta has been diligent in conducting the discovery necessary to respond to Plaintiffs’

   forthcoming motion for class certification. Specifically, Delta scheduled the deposition of Ms.

   Donoff—at the time she was the only named plaintiff in the case—to occur on March 12, 2019,

   sufficiently in advance of Plaintiffs’ class certification deadline. The notice for Ms. Donoff’s

   deposition was served on February 6, 2019. See Declaration of David L. Balser (“Balser Decl.”)

   ¶ 2, attached as Ex. 1.

          Plaintiffs’ counsel was then granted leave to add an additional named plaintiff on

   February 7, 2019. The Second Amended Complaint, which includes Plaintiff Walter Cappillo,

   was not filed until February 8, 2019. ECF No. 64. Delta promptly served written discovery on

   Mr. Cappillo on February 15, 2019. Delta also requested to depose Mr. Cappillo the week of

   March 18, 2019.      Balser Decl. ¶ 3.    Plaintiffs’ counsel responded, however, that Plaintiff

   Cappillo was not available for a deposition until the week of March 25, 2019. Id. Mr. Cappillo’s

   deposition is currently scheduled for March 27, 2019, which is a day after Plaintiffs’ class

   certification motion is due.1 Id. ¶ 4. This means that Delta’s current two-week time to respond

   to Plaintiffs’ motion for class certification under the Local Rules will be taken-up, in part, by

   deposing one of the named plaintiffs. This leaves very little turn-around time for Delta to digest

   and incorporate that testimony into a brief in opposition to Plaintiffs’ motion.

          The fact that Mr. Cappillo’s deposition is not scheduled until after Plaintiffs file their

   class certification motion is particularly problematic in light of the fact that Plaintiffs’ counsel

   just informed Delta they would not be asking the Court to certify Ms. Donoff as the class



   1
     On March 8, 2019, the Court granted the parties’ request to extend Plaintiffs’ deadline to file
   their motion for class certification by eight (8) days, through and including March 26, 2019. See
   ECF No. 76.


                                                    2
Case 9:18-cv-81258-DMM Document 83 Entered on FLSD Docket 03/19/2019 Page 3 of 23



   representative. Delta was not provided this information until 9:00 p.m. on March 11, 2019—the

   evening before Ms. Donoff’s deposition—despite the fact that Ms. Donoff admitted in her

   deposition that she has known she would not be the class representative as early as October or

   November last year. Balser Decl. ¶ 5; see also ECF No. 82 (Delta’s Motion to Compel attaching

   the deposition transcript of Ms. Donoff). This means that Plaintiffs are only moving for class

   certification on the basis of Mr. Cappillo, but that Delta will not have the opportunity to depose

   Mr. Cappillo until after Plaintiffs’ class certification motion is filed. For this reason, good cause

   exists for a two-week extension of Delta’s time to respond to Plaintiffs’ motion for class

   certification.

           Good cause also exists for a two-week extension of Delta’s response deadline on the

   basis of the grounds stated in Delta’s motion to compel filed on March 19, 2019 related to the

   deposition of Plaintiff Donoff. ECF No. 82. As detailed in the motion to compel, Plaintiffs’

   counsel—through instructions to the witness not to answer on the basis of the attorney-client

   privilege and speaking objections—frustrated Delta’s ability to gather information that is

   necessary to this Court’s determination of class counsel’s adequacy. Id. Specifically, Plaintiffs’

   counsel’s objections and instructions to the witness prevented Delta from inquiring as to: (1)

   when Ms. Donoff established an attorney-client relationship with Leon Cosgrove; (2) April 2018

   communications with her son—an associate at Leon Cosgrove—that pre-date any attorney-client

   relationship with Leon Cosgrove; (3) the genesis of Ms. Donoff’s idea that she may have claims

   against Delta; and (4) other non-privileged information such as how Ms. Donoff learned of the

   lawsuit Leon Cosgrove previously filed against American Airlines and whether she has had

   conversations with her son about travel insurance. Id.




                                                    3
Case 9:18-cv-81258-DMM Document 83 Entered on FLSD Docket 03/19/2019 Page 4 of 23



          The apparent purpose of Plaintiffs’ counsel’s conduct at Ms. Donoff’s deposition was to

   prevent discovery of the fact that Ms. Donoff was solicited by Leon Cosgrove to serve as a

   stand-in plaintiff until a more suitable class representative could be located and substituted

   (which is precisely what Plaintiffs’ counsel has done with Mr. Cappillo). Because these

   circumstances raise issues as to Leon Cosgrove’s adequacy as class counsel—Delta requires the

   opportunity to reexamine Ms. Donoff before it is required to submit a response to Plaintiffs’

   forthcoming motion for class certification. The two-week extension of time to respond to

   Plaintiffs’ class certification motion Delta requests should be sufficient to allow the Court to

   resolve the issues raised in Delta’s motion to compel and provide Delta the opportunity to

   reexamine Ms. Donoff.

          Accordingly, Delta respectfully requests the Court grant a two (2) week extension of the

   deadline for Delta to respond to Plaintiffs’ motion for class certification, through and including

   April 23, 2019. Granting this extension will not affect any other existing case deadline.

                                            CONCLUSION

          As good cause exists for an extension of the deadline for Delta to respond to Plaintiffs’

   forthcoming motion for class certification, Delta respectfully requests that this Court extend

   Delta’s time to respond to Plaintiffs’ motion to and including April 23, 2019.



                        CERTIFICATE OF GOOD FAITH CONFERENCE

          Pursuant to Local rule 7.1(a)(3), counsel for Delta certifies that they have conferred with

   Plaintiffs’ counsel regarding the relief sought in this motion in a good faith effort to resolve the

   issues raised herein. Counsel for Plaintiffs advised that—while they do not oppose the 2-week




                                                    4
Case 9:18-cv-81258-DMM Document 83 Entered on FLSD Docket 03/19/2019 Page 5 of 23



   extension of time—they oppose the grounds stated in the motion for the requested extension.

   Plaintiffs accordingly intend to oppose Delta’s request on those grounds.

          Respectfully submitted this 19th day of March, 2019.



                                                        s/ Lazaro Fernandez, Jr.
                                                        Lazaro Fernandez, Jr.
                                                        Fla. Bar No. 716545
                                                        Email: lfernandez@stackfernandez.com
                                                        Denise B. Crockett
                                                        Email: dcrockett@stackfernandez.com
                                                        Fla. Bar No. 327913
                                                        STACK FERNANDEZ & HARRIS, P.A.
                                                        1001 Brickell Bay Drive, Suite 2650
                                                        Miami, Florida 33131
                                                        phone: (305) 371-0001
                                                        Attorneys for Defendant, Delta Air Lines, Inc.

                                                        -and-

                                                        Gayle I. Jenkins, Esq.
                                                        Email: gjenkins@winston.com
                                                        WINSTON & STRAWN LLP
                                                        333 South Grand Avenue, 38th Floor
                                                        Los Angeles, CA 90071-1543
                                                        Tel: (213) 615-1863
                                                        Attorneys for Defendant, Delta Air Lines, Inc.

                                                        -and-

                                                        David L. Balser, Esq.
                                                        Email: dbalser@kslaw.com
                                                        KING & SPALDING LLP
                                                        1180 Peachtree Street
                                                        Atlanta, GA 30309
                                                        Tel: (404) 572-4600
                                                        Attorneys for Defendant, Delta Air Lines, Inc.

                                                        -and-

                                                        Julia C. Barrett, Esq.
                                                        Email: jbarrett@kslaw.com
                                                        KING & SPALDING LLP
                                                        500 W. 2nd Street


                                                   5
Case 9:18-cv-81258-DMM Document 83 Entered on FLSD Docket 03/19/2019 Page 6 of 23



                                            Suite 1800
                                            Austin, TX 78701
                                            Tel: (512) 457-2053

                                            Attorneys for Defendant, Delta Air Lines, Inc.




                                        6
Case 9:18-cv-81258-DMM Document 83 Entered on FLSD Docket 03/19/2019 Page 7 of 23



                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was served by

   CM/ECF on March 19, 2019 on all counsel or parties of record.

                                                     s/ Lazaro Fernandez, Jr.
                                                     Lazaro Fernandez, Jr.




                                                 7
Case 9:18-cv-81258-DMM Document 83 Entered on FLSD Docket 03/19/2019 Page 8 of 23




                             Exhibit 1
Case 9:18-cv-81258-DMM Document 83 Entered on FLSD Docket 03/19/2019 Page 9 of 23




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   WEST PALM BEACH DIVISION

                           CASE NO. 18-CV-81258-MIDDLEBROOKS/BRANNON

    JUDITH MARILYN DONOFF
    on behalf of herself and all others
    similarly situated,

             Plaintiffs,                                 CLASS ACTION

    vs.

    DELTA AIR LINES, INC.

          Defendant.
    __________________________/

                DECLARATION OF DAVID L. BALSER IN SUPPORT
             OF DELTA AIR LINES INC.’S MOTION FOR EXTENSION OF
      TIME TO RESPOND TO PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

            I, David L. Balser, declare as follows:

            1.      I am a partner at King & Spalding, LLP, and lead counsel for Delta Air Lines, Inc.

   (“Delta”) in the above-titled action. I have personal knowledge of the matters set forth herein,

   and if called upon as a witness I could competently testify thereto.

            2.      Delta served a notice for Ms. Donoff’s deposition on February 6, 2019, setting her

   deposition for March 12, 2019. A true and correct copy of the deposition notice is attached as

   Ex. A.

            3.      On February 18, 2019, counsel for Delta inquired for dates Mr. Cappillo would be

   available for a deposition the week of March 18, 2019. Plaintiffs’ counsel responded that

   “[m]ost likely” Mr. Cappillo would not be available the week of March 18, subsequently offering

   March 25, 2019 for his deposition. A true and correct copy of this email exchange is attached as

   Ex. B.
Case 9:18-cv-81258-DMM Document 83 Entered on FLSD Docket 03/19/2019 Page 10 of 23



            4.     A true and correct copy of the Notice for Mr. Cappillo’s deposition is attached as

   Ex. C.

            5.     At approximately 9:00 p.m. ET on March 11, 2019, Plaintiffs’ counsel informed

   counsel for Delta via email that they would not be asking the Court to certify Ms. Donoff as a

   class representative. A true and correct copy of this email is attached as Ex. D.

            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

   and correct.

            Executed this 19th day of March, 2019.

                                                     /s/ David L. Balser
                                                     David L. Balser




                                                     2
Case 9:18-cv-81258-DMM Document 83 Entered on FLSD Docket 03/19/2019 Page 11 of 23




                         EXHIBIT A
Case 9:18-cv-81258-DMM Document 83 Entered on FLSD Docket 03/19/2019 Page 12 of 23



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                      WEST PALM DIVISION

    JUDITH MARILYN DONOFF,
    on behalf of herself and all others similarly
    situated,

                    Plaintiff,
                                                               Case No. 9:18-cv-81258-DMM
            v.

    DELTA AIR LINES, INC.,

                    Defendant.


                            NOTICE OF VIDEOTAPED DEPOSITION

          PLEASE TAKE NOTICE that, pursuant to Rule 30 of the Federal Rules of Civil Procedure,

   the undersigned attorneys will take the videotaped deposition of Judith Marilyn Donoff at 10:00

   a.m. on Tuesday, March 12, 2019 at the offices of Robbins Geller Rudman & Dowd LLP, 120 East

   Palmetto Park Road, Suite 500, Boca Raton, FL 33432, upon oral examination pursuant to the

   Federal Rules of Civil Procedure. The deposition will be taken before a notary public or an officer

   authorized to administer oaths, and will be recorded by video and stenographic means. The oral

   examination will continue from day to day until completed

          Dated: February 6, 2019

                                                    /s/ Lazaro Fernandez, Jr.
                                                    Lazaro Fernandez, Jr.
                                                    Fla. Bar No. 716545
                                                    Email: lfernandez@stackfernandez.com
                                                    Denise B. Crockett
                                                    Email: dcrockett@stackfernandez.com
                                                    Fla. Bar No. 327913
                                                    STACK FERNANDEZ & HARRIS, P.A.
                                                    1001 Brickell Bay Drive, Suite 2650
                                                    Miami, Florida 33131
                                                    Tel: (305) 371-0001



                                                    1
Case 9:18-cv-81258-DMM Document 83 Entered on FLSD Docket 03/19/2019 Page 13 of 23




                                       -and-

                                       Gayle I. Jenkins, Esq.
                                       Email: gjenkins@winston.com
                                       WINSTON & STRAWN LLP
                                       333 South Grand Avenue, 38th Floor
                                       Los Angeles, CA 90071-1543
                                       Tel: (213) 615-1863

                                       -and-

                                       David L. Balser, Esq.
                                       Email: dbalser@kslaw.com
                                       KING & SPALDING LLP
                                       1180 Peachtree Street
                                       Atlanta, GA 30309
                                       Tel: (404) 572-4600

                                       -and-

                                       Julia C. Barrett, Esq.
                                       Email: jbarrett@kslaw.com
                                       KING & SPALDING LLP
                                       500 W. 2nd Street
                                       Suite 1800
                                       Austin, TX 78701
                                       Tel: (512) 457-2053

                                       Attorneys for Defendant Delta Air Lines, Inc.




                                        2
Case 9:18-cv-81258-DMM Document 83 Entered on FLSD Docket 03/19/2019 Page 14 of 23



                                   CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing was served via E-mail this 6th day of February,

   2019 on all counsel of record pursuant to the parties’ agreement:

          Paul J. Geller
          Stuart A. Davidson
          Jason H. Alperstein
          Christopher C. Gold
          Bradley M. Beall
          ROBBINS GELLER RUDMAN & DOWD LLP
          120 East Palmetto Park Road, Suite 500
          Boca Raton, FL 33432
          Telephone: 561-750-3000
          Facsimile: 561-750-3364
          pgeller@rgrdlaw.com
          sdavidson@rgrdlaw.com
          jalperstein@rgrdlaw.com
          cgold@rgrdlaw.com
          bbeall@rgrdlaw.com

          Scott B. Cosgrove
          Alec H. Schultz
          John R. Byrne
          Jeremy L. Kahn
          LEON COSGROVE, LLP
          225 Alhambra Circle, Suite 800
          Coral Gables, Florida 33134
          Telephone: 305-740-1975
          Facsimile: 305-437-8158
          scosgrove@leoncosgrove.com
          aschultz@leoncosgrove.com
          jbyrne@leoncosgrove.com
          jkahn@leoncosgrove.com


                                                        /s/ Lazaro Fernandez, Jr.
                                                        Lazaro Fernandez, Jr.




                                                   3
Case 9:18-cv-81258-DMM Document 83 Entered on FLSD Docket 03/19/2019 Page 15 of 23




                          EXHIBIT B
   Case 9:18-cv-81258-DMM Document 83 Entered on FLSD Docket 03/19/2019 Page 16 of 23


Wilson, Gillian

From:                Stuart Davidson <sdavidson@rgrdlaw.com>
Sent:                Thursday, February 21, 2019 3:51 PM
To:                  Barrett, Julia
Cc:                  Alec Schultz; Balser, David; Jenkins, Gayle I.; Lazaro Fernandez Jr.; Christopher Gold; John R. Byrne
                     (jbyrne@leoncosgrove.com)
Subject:             RE: Donoff v. Delta


Julia – Mr. Cappillo can be deposed in my office in Boca Raton on March 25th starting at 9:30 am.  Please confirm. 
 
Thanks 
 
Stu 
 
From: Barrett, Julia [mailto:JBarrett@KSLAW.com]
Sent: Monday, February 18, 2019 7:22 PM
To: Stuart Davidson
Cc: Alec Schultz; Balser, David; Jenkins, Gayle I.; Lazaro Fernandez Jr.; Christopher Gold
Subject: RE: Donoff v. Delta
 
Thanks, we will require dates that are sufficiently in advance of the deadline for our opposition to class certification. 
 
Julia C. Barrett
King & Spalding LLP
500 W. 2nd Street
Suite 1800
Austin, TX 78701
T. 512.457.2053
jbarrett@kslaw.com

*Admitted to practice only in Georgia
 
From: Stuart Davidson <sdavidson@rgrdlaw.com>  
Sent: Monday, February 18, 2019 4:07 PM 
To: Barrett, Julia <JBarrett@KSLAW.com> 
Cc: Alec Schultz <aschultz@leoncosgrove.com>; Balser, David <DBalser@KSLAW.com>; Jenkins, Gayle I. 
<GJenkins@winston.com>; Lazaro Fernandez Jr. <lfernandez@stackfernandez.com>; Christopher Gold 
<CGold@rgrdlaw.com> 
Subject: Re: Donoff v. Delta 
 
We’ll do our best to get you some dates within a week.  Most likely it will not be the week of 3/18, though.  
 
On Feb 18, 2019, at 10:22 AM, Barrett, Julia <JBarrett@kslaw.com> wrote: 

        Alec/Stu – 
          
        Can you provide dates Mr. Cappillo is available for a deposition the week of 3/18? 
          
        Thanks, 

                                                              1
   Case 9:18-cv-81258-DMM Document 83 Entered on FLSD Docket 03/19/2019 Page 17 of 23
          Julia 
            
          Julia C. Barrett 
          King & Spalding LLP 
          500 W. 2nd Street 
          Suite 1800 
          Austin, TX 78701 
          T. 512.457.2053  
          jbarrett@kslaw.com 
             
          *Admitted to practice only in Georgia 
            
           
                                                                                                                                                            

          King & Spalding Confidentiality Notice:

          This message is being sent by or on behalf of a lawyer. It is intended exclusively for the individual or entity to which it is addressed. This
          communication may contain information that is proprietary, privileged or confidential or otherwise legally exempt from disclosure. If you are
          not the named addressee, you are not authorized to read, print, retain, copy or disseminate this message or any part of it. If you have
          received this message in error, please notify the sender immediately by e-mail and delete all copies of the message. 

NOTICE: This email message is for the sole use of the intended
recipient(s) and may contain information that is confidential and
protected from disclosure by the attorney-client privilege, as
attorney work product, or by other applicable privileges. Any
unauthorized review, use, disclosure or distribution is prohibited.
If you are not the intended recipient, please contact the sender
by reply email and destroy all copies of the original message.

NOTICE: This email message is for the sole use of the intended
recipient(s) and may contain information that is confidential and
protected from disclosure by the attorney-client privilege, as
attorney work product, or by other applicable privileges. Any
unauthorized review, use, disclosure or distribution is prohibited.
If you are not the intended recipient, please contact the sender
by reply email and destroy all copies of the original message.




                                                                                 2
Case 9:18-cv-81258-DMM Document 83 Entered on FLSD Docket 03/19/2019 Page 18 of 23




                         EXHIBIT C
Case 9:18-cv-81258-DMM Document 83 Entered on FLSD Docket 03/19/2019 Page 19 of 23



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                      WEST PALM DIVISION

    JUDITH MARILYN DONOFF,
    on behalf of herself and all others similarly
    situated,

                    Plaintiff,
                                                               Case No. 9:18-cv-81258-DMM
            v.

    DELTA AIR LINES, INC.,

                    Defendant.


                            NOTICE OF VIDEOTAPED DEPOSITION

          PLEASE TAKE NOTICE that, pursuant to Rule 30 of the Federal Rules of Civil Procedure,

   the undersigned attorneys will take the videotaped deposition of Walter Cappillo at 10:00 a.m. on

   Wednesday, March 27, 2019 at the offices of Robbins Geller Rudman & Dowd LLP, 120 East

   Palmetto Park Road, Suite 500, Boca Raton, FL 33432, upon oral examination pursuant to the

   Federal Rules of Civil Procedure. The deposition will be taken before a notary public or an officer

   authorized to administer oaths, and will be recorded by video and stenographic means. The oral

   examination will continue from day to day until completed

          Dated: February 26, 2019

                                                    /s/ Lazaro Fernandez, Jr.
                                                    Lazaro Fernandez, Jr.
                                                    Fla. Bar No. 716545
                                                    Email: lfernandez@stackfernandez.com
                                                    Denise B. Crockett
                                                    Email: dcrockett@stackfernandez.com
                                                    Fla. Bar No. 327913
                                                    STACK FERNANDEZ & HARRIS, P.A.
                                                    1001 Brickell Bay Drive, Suite 2650
                                                    Miami, Florida 33131
                                                    Tel: (305) 371-0001



                                                    1
Case 9:18-cv-81258-DMM Document 83 Entered on FLSD Docket 03/19/2019 Page 20 of 23




                                       -and-

                                       Gayle I. Jenkins, Esq.
                                       Email: gjenkins@winston.com
                                       WINSTON & STRAWN LLP
                                       333 South Grand Avenue, 38th Floor
                                       Los Angeles, CA 90071-1543
                                       Tel: (213) 615-1863

                                       -and-

                                       David L. Balser, Esq.
                                       Email: dbalser@kslaw.com
                                       KING & SPALDING LLP
                                       1180 Peachtree Street
                                       Atlanta, GA 30309
                                       Tel: (404) 572-4600

                                       -and-

                                       Julia C. Barrett, Esq.
                                       Email: jbarrett@kslaw.com
                                       KING & SPALDING LLP
                                       500 W. 2nd Street
                                       Suite 1800
                                       Austin, TX 78701
                                       Tel: (512) 457-2053

                                       Attorneys for Defendant Delta Air Lines, Inc.




                                        2
Case 9:18-cv-81258-DMM Document 83 Entered on FLSD Docket 03/19/2019 Page 21 of 23



                                   CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing was served via E-mail this 26th day of

   February, 2019 on all counsel of record pursuant to the parties’ agreement:

          Paul J. Geller
          Stuart A. Davidson
          Jason H. Alperstein
          Christopher C. Gold
          Bradley M. Beall
          ROBBINS GELLER RUDMAN & DOWD LLP
          120 East Palmetto Park Road, Suite 500
          Boca Raton, FL 33432
          Telephone: 561-750-3000
          Facsimile: 561-750-3364
          pgeller@rgrdlaw.com
          sdavidson@rgrdlaw.com
          jalperstein@rgrdlaw.com
          cgold@rgrdlaw.com
          bbeall@rgrdlaw.com

          Scott B. Cosgrove
          Alec H. Schultz
          John R. Byrne
          Jeremy L. Kahn
          LEON COSGROVE, LLP
          225 Alhambra Circle, Suite 800
          Coral Gables, Florida 33134
          Telephone: 305-740-1975
          Facsimile: 305-437-8158
          scosgrove@leoncosgrove.com
          aschultz@leoncosgrove.com
          jbyrne@leoncosgrove.com
          jkahn@leoncosgrove.com


                                                       /s/ Lazaro Fernandez, Jr.
                                                       Lazaro Fernandez, Jr.




                                                   3
Case 9:18-cv-81258-DMM Document 83 Entered on FLSD Docket 03/19/2019 Page 22 of 23




                         EXHIBIT D
    Case 9:18-cv-81258-DMM Document 83 Entered on FLSD Docket 03/19/2019 Page 23 of 23


Wilson, Gillian

From:                Alec Schultz <aschultz@leoncosgrove.com>
Sent:                Monday, March 11, 2019 9:06 PM
To:                  Balser, David; Barrett, Julia; Jenkins, Gayle I.
Cc:                  John R. Byrne
Subject:             Donoff Depo


Hi all, 
 
Good to see everyone today, hope everyone’s travels this afternoon were uneventful.  David I thought we had discussed 
this back when we were discussing amendment of the complaint, but neither Stu nor I can remember a specific 
discussion on it, so it may not have happened.  In any event, please know that we will not be asking the Court in our CC 
motion to certify Ms. Donoff as a class representative.  Happy to discuss more tomorrow if you like, and of course this is 
not intended to affect your plans for tomorrow.  Please feel free to spend as long as you like on your questioning. You 
should have received the last couple production docs and the priv log today, if you didn’t please advise. 
 
Have a good night. 
 
Alec H. Schultz 
León Cosgrove, LLP
255 Alhambra Circle Suite 800
Miami, FL 33134
D 305.740.1986 | M 561.504.4730
aschultz@leoncosgrove.com 
 
                                            
 




                                                               1
